Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
DETAILED ACTION
Claims 1-17 are pending in the acknowledged Response of 02/26/2021, and claims 2-4 and 9-11 are withdrawn for the below reasons. Consequently, claims 1, 5-8, and 12-17 are being examined. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 02/26/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. In particular, the 112(a) and 102 rejections have been withdrawn by way of applicant’s amendment. 

Claim Objections
Claims 13 and 15 are objected to because of the following informalities: 
The term “cardiovascular disease” in lines 3 and 5 of claim 13 is duplicated.  
Claim 15 recites “selected from the group consisting of oral, sublingual or rectal administration” which is not proper Markush format. The Markush-type claim should recite alternatives in a format such as "selected or chosen from the group consisting of A, B, and C." Alternatively, the term "and" can be changed to "or." (see MPEP 2111.03 –II and 2117 and MPEP 2173.05(h)).   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 


Claims 1, 5-8 and 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freixedas et al. (US8377909B2, IDS of 02/10/2020) in view of Nicolau et al. (US2006/0241086A1).  

Applicant claims including the below claim 1 filed 02/26/2021:
    PNG
    media_image1.png
    501
    1018
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    505
    1300
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    695
    1295
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    510
    1305
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    408
    1037
    media_image5.png
    Greyscale


Prior Art
Freixedas teaches a method for treating osteoporosis comprising administering to a subject in need thereof myo-inositol hexakisphosphate or its salt (abstract and claim 1 of prior art); and the osteoporosis which is kidney failure-related disease. The inositol hexakisphosphate reads on instant compound of formula I and II wherein R1, R3, R5, R7, R9, R11 are phosphate, and substituents of R2, R4, R6, R10, R12 and R13 are H; and the composition is administered by oral (=enteral), topical, parenteral, subcutaneous, intravenous or intramuscular (col. 3, lines 60-63) medicament, functional food, dietetic complement, vitamin complement, or nutritional complement (abstract, col. 3, lines 6-12, and  claims 2-5 of prior art). Herein the parenteral including intramuscular, subcutaneous administrations may read on the prolonged release, devoid of evidence to the contrary (instant claim 1 (in part), and claims 5-8 and 12-17).
Please note that Freixedas discloses that the seeming contradiction that phytate is an inhibitor of crystallization of calcium salts and also is an effector in preventing or inhibiting calcium salt dissolution is attributed to the capacity of phytate to adsorb onto the surface of a crystal or crystalline nucleus in formation, thereby preventing or inhibiting the crystal from growing or the crystalline nucleus from reaching a critical size, while at the same time, adsorption of the inhibitor phytate onto critical points of the crystalline surface contributes to stabilization of the crystal, which prevents it from passing into solution and therefore, its dissolution (col. 4, lines. 9-27). The phytate inhibitor thus acts in both directions, preventing or inhibiting the process of formation and stabilizing an already-formed crystal (col. 4, lines 24-27).
Although Freixedas teaches parenteral administration (e.g., intravenous administration) which seems to be prolonged release type, Freixedas does not expressly teach a prolonged release form. The deficiency is cured by Nicolau. 
Nicolau teaches a composition comprising calcium salt of myo-inositol tripyrophosphate to treat osteoporosis, rheumatoid arthritis, various type of cancer, etc., in a controlled release form (see entire document including abstract, [0035], [0070], [0098] and claim 25), and it is noted that inositol tripyrophosphate is a derivative of inositol hexaphosphate; the composition may be administered by topical, oral, rectal, parenteral (e.g., intravenous, subcutaneous or intramuscular) route for e.g., sustained release form for gradual release of the drug or slow or controlled release of the drug ([0080], [0082], [0084] and Examples 2-4) which reads on the instant prolonged release. 
It would have been prima obvious to select oral or parenteral administration mode for a prolonged release among various administration release modes in order to more prolonged release, improved patient compliance, delivery medication precisely and continuously during a longer period of time, as taught by Nicolau and controlled release field common knowledge.   
Accordingly, instant claims 1, 5-8 and 12-17 are obvious over Freixedas. 
Response to Arguments
Applicant argues that Freixedas fails to teach embodiments of oral, parenteral, topical, subcutaneous, intravenous or intramuscular route, and rather but only actual examples of said administrations are the consumption of cereals rich in phytate, not a medicament. 
The examiner responds that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). In the instant case, please note that Freixedas’ purpose is to 
Applicant argues that Freixedas provides no disclosure about bolus and non-bolus variants of parenteral administration and fails to provide any guidance that may lead the person of ordinary skill in the art to select non-bolus administration over bolus administration as supported by a Declaration by Perello. 
The examiner responds that such arguments are moot in view of new secondary reference of Nicolau. Further, please note that the Declaration was not submitted. 
In light of the foregoing, applicant’s arguments are not persuasive. 
 
Conclusion
Claims 1, 5-8 and 12-17 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613